Title: To John Adams from Samuel B. Malcom, 25 December 1798
From: Malcom, Samuel B.
To: Adams, John



Sir
New York decr: 25th 1798—

Permit me to improve the earliest opportunity of repeating my acknowledgments for the renewed proof of your friendly attention towards me, lately made manifest in your communication to your son—
Believe me sir, that the reverence I have for Govr: Jay, grounded on the recollection of his past services & usefulness, & the hopes which I possess of him in future, will not be diminished or lessened by a failure of my request—besides as a public agent I consider it his duty and right to Judge, weigh, and discriminate characters—these considerations will make me acquiescent under any determination
While engaged in the pursuit of my profession, I cannot be unmindful of our national affairs.—the newspapers however are my only resource; from these I learn that the present session most probably will be a warm and important one.our justly admired Government I fear will meet with an opposition which has become bold from despair and obstinate under a consciousness of decay—Altho: as an individual State, we have suffered an unfair representation of our sentiments and opinions, still in reviewing the National Picture, we firmly rely on the assurance, that in the ensuing Congress America will not suffer, by the issue of Intrigue art or Inactivity—the conviction of this, seems obvious, from the premature propositions of Nicolas to repeal the two “odious Laws” the arguments of Gallatin, & the Cobweb Motions of Dawson—they can flatter themselves however with little success—the firm character of our Senate alone, can furnish them with but few grounds for expectation that, that body, will sanction the repeal of Laws so expedient and necessary, or support others which can militate against the well known principles & maxims, to which they have hitherto so pertinaciously adhered—
Among the important recommendations which you have lately Submitted to Congress, I regard none more anxiously than that which contemplates an increase to our Navy—to the reasons which you have given, in looking beyond present times, allow me to suggest that in my opinion its importance has become more urgent from the View of the existing naval force of Gt Britain—her intimate commercial relations, will not always be a security against the powerful passions of Ambition, pride and Jealously—the latter of these if not already apparent, I am confident will soon manifest itself—the world convinced of our resources will be Jealous of our destiny & force—perhaps I am extravagant, but it is an extravagance which insures Safety—
I have taken some pains to collect information respecting General Van Horne, and find that your suspicions of him are not without foundation—I understood from Govr. Jay’s son, that he is not ignorant of his character, and the attempts he has made (with success) to defeat the intention of different Companies of offering themselves to Governmt;—a Gentleman of Character informed me, that he was ready to Vouch & prove that in the County of W:t Chester this Gentlemans exertions had been particularly active—I expect to learn more of him, & some others—by our NYork papers you will observe that Governeur Morris has arrived in this City—
With the most sincere wishes / for your Health & happiness / I have the honor to be / your Obt Hble Servt

Saml: B Malcom